Miller, Justice,

dissenting:

My departure from the majority centers on the opinion’s second syllabus,1 which I believe is an unwarranted extension of the traditional power lodged in a trial court to decree a division of the parties’ property. I derive some comfort from the fact that the opinion limits itself “to automobiles, a unique kind of personal property, and is not intended to affect the existing law con*328cerning real property or drastically alter the way personal property is currently disposed of in divorce actions. ...” [Majority Opinion, p. 9]
1 think the majority has misread the scope of W. Va. Code, 48-2-15, which they believe to be the source of their authority to deliver the automobile owned by the husband to the wife. They begin, appropriately, with the fundamental principle that the jurisdiction of a divorce court is purely statutory. State ex rel. Collins v. Muntzing, 151 W.Va. 843, 157 S.E.2d 16 (1967); State ex rel. Hammond v. Worrell, 144 W.Va. 83, 106 S.E.2d 521 (1958).
They also echo the statement made in Selvy v. Selvy, 115 W.Va. 338, 177 S.E. 437 (1934), that W. Va. Code, 48-2-15, as revised in 1931, appears to be more limited in its grant of power to deal with property than its forerunner, W.Va. Code 1923, Ch. 64, § 11.2
Having acknowledged that W.Va. Code, 48-2-15, may have limited the court’s power to transfer a party’s property, the majority then cites Smith v. Smith, 134 W.Va. 448, 59, S.E.2d 894 (1950), and Murredu v. Murredu, _ W.Va. _, 236 S.E.2d 452 (1977), as supplying the authority for its rule.
What is misapprehended is the language in W.Va. Code, 48-2-15: “[F]or the purpose of making effectual any order provided for in this section the court may make any order concerning the estate of the parties, ...” [Emphasis supplied]
*329Historically, this language has been construed by this Court not to empower a divorce court to transfer property owned by one spouse to another. Rather, we have recognized this language as operating in a secondary fashion to enable the court to bind the estate of the party who is required to pay maintenance or support to the wife or children.
The emphasized portion of the quoted statute provides the key to its understanding. The only orders provided for in that section are ones relating to the “maintenance of the parties,” including the “care, custody, education and maintenance of the minor children.” Nowhere within this section is there any operative language giving the divorce court the right to transfer title to property from one party to the other.
Paradoxically, the majority appears to acknowledge this interpretation, as it quotes from Games v. Games, 111 W.Va. 327, 161 S.E. 560 (1931), which was the first occasion this Court had to construe the 1931 revision to W.Va. Code, 48-2-15:
“Obviously, under this new provision, the power of the court to deal with real estate in a divorce suit is secondary and not primary. The corpus of real estate ordinarily may not be decreed as and for alimony, but it may be impressed as a guarantee for the payment of alimony.” [Ill W. Va. at 330, 161 S.E. at 562]
Games recognized that it was possible for a divorce court, under W.Va. Code, 48-2-15, to create a lien on the husband’s real estate to effectuate the award of alimony — a position that the Court had earlier adopted in Goff v. Goff, 60 W.Va. 9, 53 S.E. 769 (1906).3 However, Games makes clear that this particular statute was not designed to enable the divorce court to transfer title to real or personal property owned by one party to the other:
*330“ ‘Alimony is not an estate, nor a portion of the husband’s estate to be assigned to the wife as her own; but merely an allowance out of the husband’s estate for the nourishment of the wife. It is payable out of his estate, real as well as personal; but the word never covers the estate itself. Accordingly, although the decisions are not harmonious, the weight of authority is to the effect that in the absence of express statutory authorization, a court possesses no power to vest in the wife the title to a portion of the husband’s estate as an allowance of alimony.’ ” [111 W.Va. at 329, 161 S.E. at 561]
Smith v. Smith, supra, also serves to illustrate the type of effectuating order a divorce court can enter in conjunction with its award of support or alimony. There, the husband had been ordered to pay monthly support for his children. Upon his becoming in arrears, the wife sought a hearing and the court entered an order impounding as security for the payment of his support obligation a certified check the husband had in his possession. While this Court recognized that W.Va. Code, 48-2-15, gave the trial court the power to impound funds, it decided that under the particular facts it had abused its discretion.
Murredu, relied upon by the majority, does not sanction a divorce court’s transfer of legal title to property. There, the husband and wife jointly owned the home property. The trial court had awarded exclusive possession of the home property to the spouse who had obtained custody of the children. The case had nothing to do with the transfer of legal title. Clearly, State ex rel. Hammond v. Worrell, supra, lends additional authority to the proposition that W.Va. Code, 48-2-15, contains no authorization to a divorce court to change the legal title to property. There, the divorce court was found to be without jurisdiction to entertain in the divorce suit a request for partition of real property owned jointly by the husband and wife.
The general rule elsewhere appears consistent with our prior case law that, absent some express statutory *331provision, a divorce court is not empowered to transfer title of property from one spouse to the other. See An-not., 133 A.L.R. 860 (1941); 24 Am. Jur. 2d Divorce and Separation § 610; 27B C.J.S. Divorce § 291(1). This, of course, does not mean that a divorce court cannot act under W. Va. Code, 48-2-21, which permits restoration of property to its respective owner upon decreeing a divorce.4 Kinsey v. Kinsey, 143 W.Va. 574, 103 S.E.2d 409 (1958).
I see no purpose to be gained by carving this peculiar exception for an automobile into our divorce law. There are many items of personal property that may be equally coveted and whose ownership or title could be transferred upon the erroneous theory adopted by the majority that the divorce court was making effectual the maintenance of the parties or their children.
I have been authorized to state that Justice Harsh-barger joins with me in this dissenting opinion.

 “A spouse in a divorce action may be ordered to give the other possession and use of an automobile and to convey its title, but only when such an order makes effectual an order or decree as contemplated by W.Va. Code § 48-2-15 and our case law.”


 One might surmise that the purpose of the 1931 revision to W. Va. Code 1923, Ch. 64, § 11, was to counteract the ease of Philips v. Philips, 106 W.Va. 105, 144 S.E. 875 (1928), where the court approved, without citation of any prior West Virginia cases, the divorce court’s decree which ordered transfer of legal title to certain jointly owned real estate. Although Philips represents a clear anomaly in our law and has never been overruled, it has been cited in other cases. State ex rel. Hammond v. Worrell, 144 W.Va. 83, 89, 106 S.E.2d 521, 524 (1958); Selvy v. Selvy, 115 W.Va. 338, 341, 177 S.E. 437, 439 (1934); Games v. Games, 111 W.Va. 327, 329-30, 161 S.E. 560, 561-62 (1931); Smith v. Smith, 110 W.Va. 82, 87, 157 S.E. 37, 39 (1931); Burdette v. Burdette, 109 W.Va. 95, 98, 153 S.E. 150, 151 (1930).


 Since 1963 a lien for support, maintenance or alimony has been largely controlled by statutes. Code 48-2-17 and -18.


 H. Clark, Jr., The Law of Domestic Relations 450 (1968), discusses the difference between alimony and the court’s right to divide property:
“The purposes and functions of alimony have already been described. They relate primarily to support for the wife, and, indirectly, for the children. The function of the order for a division of property is generally quite different.... In non-community property jurisdictions the purpose is to unscramble the ownership of property, giving to each spouse what is equitably his. The bare legal title to property acquired or accumulated by the spouses during marriage often does not correspond to their real rights in such property....
“[T]he court should consider such factors as how the property was originally acquired; whether gifts between the spouses were made; whose funds were used to purchase the property; how the property was used after it was acquired; whether the marriage partners had made agreements with respect to the property; and any other evidence relevant to a determination of equitable ownership. ...” [Footnotes in text omitted]
This is the transfer-of-property function of the trial court under W.Va. Code, 48-2-21. Wood v. Wood, 126 W. Va. 189, 28 S.E.2d 423 (1943); Withrow v. Withrow, 106 W. Va. 91, 144 S.E. 877 (1928). However, the wife in the present case made no claim that the car was hers by gift or obtained out of her earnings or by virtue of some other equitable reason.